Kupferman, J. P.,
concurs in a memorandum as follows: Paragraph 13 of the New York City Housing Authority’s termination procedures reads as follows: “Where the offender or offenders has (have) removed from the household, it is mandatory that the disposition be: ‘eligible’; ‘probation’; or ‘eligible subject to permanent exclusion of one or more persons in the household.’” The more appropriate provision thereof for this matter is in the last option, which provides for exclusion of the members of the family who have misbehaved.